                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
vs.                                           ) CASE NUMBER 4:19cr126
                                              )
JANNA CARRUTH VOGLER,                         )
                                              )


                        ORDER APPROVING LEAVE OF ABSENCE

       The Court, having read and considered counsel’s Motion for Leave of Absence, and for

good cause shown therein, counsel’s Motion for Leave of Absence is hereby GRANTED for the

following dates:


       a) October 25, 2019, for the purpose of continuing legal education in Augusta;

       b) October 31, 2019 through November 1, 2019 for the purpose of travel for an out-of-

           state deposition;

       c) November 15, 2019 for the purpose of travel for an out-of-state deposition.


       IT IS FURTHER ORDERED that should a hearing be set during those dates, counsel

may provide for a fitting substitute to handle the matter.


       SO ORDERED this VWGD\RI2FWREHU.



                                                      ___________________________________
                                                      ________
                                                             ___
                                                               _ ______________
                                                                             _____
                                                                             __
                                                                              _
                                                      CHRISTOPHE
                                                      CHRRISTO
                                                             OPHP ER L. RAY
                                                      UNITED STATES MAGISTRATE-8'*(
                                                      SOUTHERN DISTRICT OF GEORGIA
